Citation Nr: 0920140	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
October 1947 and from July 1948 to June 1952.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for post traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling; 
bilateral hearing loss, evaluated as 20 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  The 
Veteran's combined evaluation for compensation is 60 percent 
disabling. 

2.  The Veteran also suffers from the following non-service 
connected disabilities: seborrheic keratoses, rosacea, 
hypertension, hyperlipidemia, obesity and sleep apnea.  

3.  The medical evidence of record does not demonstrate that 
the Veteran is unemployable solely due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 
4.16, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  In a 
statement received in January 2009 he reported that although 
his PTSD was troublesome and caused social problems, it was 
his hearing loss that was most difficult to deal with and was 
most obstructive if he needed to be in gainful employment.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. § 
3.340, 3.341, 4.16 (2008).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.

In this case, service connection is in effect for the 
following disabilities: PTSD, evaluated as 50 percent 
disabling; bilateral hearing loss, evaluated as 20 percent 
disabling; and tinnitus, evaluated as 10 percent disabling.  
The combined evaluation for compensation is 60 percent 
disabling.  Therefore, because the Veteran does not have one 
service-connected disability rated as at least 60 percent or 
two or more disabilities with a combined rating of a least 70 
percent, the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

Since the Veteran fails to meet the percentage standards as 
set forth in 38 C.F.R. 
§ 4.16(a), the Board must consider whether there is evidence 
to warrant assignment of a TDIU on an extra-schedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b).  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (2008).

For the Veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record shows that the Veteran did not 
graduate from high school and obtained his GED while in 
service.  In addition to his service-connected disabilities, 
the Veteran's medical records also reveal a history of 
seborrheic keratoses, rosacea, hypertension, hyperlipidemia, 
obesity and sleep apnea.
The Veteran is currently 80 years of age and retired after 35 
years of working as a train conductor.  A February 2008 VA 
examination stated that the Veteran has been retired for a 
number of years and "is not intending to return to work."  
The examiner concluded that the Veteran's hearing loss has no 
effect on his occupational functioning.  On the most recent 
PTSD examination in July 2007 the examiner indicated that 
PTSD symptoms were having a moderate to severe effect on the 
Veteran but the examiner did not indicate unemployability due 
to PTSD.  His cognitive functioning was intact.  The Veteran 
has not indicated that he has attempted to look for 
employment subsequent to retiring.

None of the VA medical records ascribe an inability to work 
due to the Veteran's service-connected disabilities; in fact, 
the evidence shows that he retired from his job after working 
for 35 years.  While the Board does not wish to minimize the 
nature and extent of the Veteran's overall disability, the 
evidence of record does not support his claim that his 
service-connected disabilities are sufficient to produce 
unemployability without regard to his advancing age.    

The Board finds that there is no evidence showing anything 
out of the ordinary in the Veteran's situation, which would 
warrant extra-schedular consideration.  In making this 
determination, the Board is not refuting the Veteran's noted 
physical and psychiatric limitations.  Even if the Veteran 
has considerable difficulty hearing and some social 
limitations due to his service-connected disabilities, there 
is no evidence showing he is unable to sustain gainful 
employment solely due to his service-connected disabilities.  
Thus, the Board finds that TDIU is not warranted on a 
schedular or on an extra-schedular basis at this time.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in December 2007, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for TDIU.
As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of December 2007 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in the 
December 2007 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  Given the 
absence of any competent and credible evidence suggesting 
that the Veteran's service-connected disabilities render him 
unemployable, a VA examination is not needed in this case.  
The evidence of record is sufficient to equitably adjudicate 
the Veteran's claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

Entitlement to TDIU is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


